Citation Nr: 0509708	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  97-04 502	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from August 1972 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

When first before the Board in February 2000, the Board 
remanded the issues of service connection for bilateral knees 
for further development. The Board also reopened and denied a 
claim for service connection for migraine headaches, and 
denied increased ratings for flat feet and fracture of left 
little toe.

The veteran appealed the denials, and the decision was 
vacated and remanded by the United States Court of Appeals 
for Veterans Claims (CAVC) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"). After further development, the Board again 
denied the claims in a February 2003 decision, and referred 
the claims for bilateral knees to the RO for further 
development consistent with its prior remand. 

In January 1997, the veteran testified at a hearing before a 
hearing officer at the RO. A transcript of that hearing is of 
record.

In January 1999, the RO informed the veteran that he had been 
scheduled for a hearing before a member of the Board in March 
1999. The record indicates that the veteran failed to report 
for the scheduled hearing.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran does not have a current clinically 
established bilateral knee disorder.  There is no clinical 
confirmation of arthritis of the knees.

3.  Knee complaints in service were acute and transitory, and 
resolved prior to separation according to the clinical 
evidence on file.  No continuing knee pathology was shown in 
service or in the years following separation.


CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in or 
aggravated by active military service and arthritis may not 
be presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A chronic right knee disorder was not incurred in or 
aggravated by active military service and arthritis may not 
be presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

In this case, the veteran filed his claims in 1996, prior to 
enactment of the VCAA. However, the RO readjudicated the 
veteran's claim on a de novo basis in September 2004, 
following compliance with the notice requirements of the VCAA 
and implementing regulations in a September 2003 notification 
letter. There is no indication or reason to believe that its 
decision would have been different had the claim not been 
previously adjudicated. In the Board's opinion, the RO 
properly processed the claim after complying with the notice 
requirements of the VCAA and the implementing regulations. 
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record also reflects that service medical records, and 
all identified post-service records have been obtained. 
Moreover, the veteran has been afforded appropriate VA 
examination. Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence. The record on appeal demonstrates the futility of 
any further evidentiary development on these issues, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating the claims. Thus, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations. 

Accordingly, the Board will address the merits of the claims.

II.  Factual Background

The service medical records reflect that on June 1972 
enlistment examination, no defects were noted relevant to 
bilateral knees. 

A June 1972 surgical consultation note reflects laceration of 
the left knee, evaluated as a skin burn about one inch in 
circumference that was practically healed, and the veteran 
was noted as acceptable for service. 

An October 1972 VA medical record shows treatment for a large 
ecchymosis of the lateral thigh. X-ray of the femur was 
negative. About ten days later, the veteran complained of 
lateral knee pain, with no locking or effusion. The leg was 
noted as stable with full range of motion. 

A March 1973 Report of Medical History reflected complaints 
of foot trouble described as multiple callous formation and 
tinea pedis. In a medical history questionnaire, the veteran 
specifically responded 'no' to the question of whether he 
then had, or had ever had, trick or locked knee. The veteran 
was assessed as qualified for airborne training.

In June and July 1974, the veteran was seen for complaints of 
chronic pain in both knees. June 1974 x-rays of both knees 
showed no significant abnormality. Range of motion was full, 
with no deformities, swelling, crepitus, or inflammation. 
Diagnosis was to rule out chondromalacia.

In April 1975, the veteran was seen twice with complaints of 
pain in the left knee. Physical examination showed the knee 
as normal except for left knee retropatellar tenderness. 
Impression was chondromalacia, treated with aspirin. November 
1975 separation examination reflected no abnormalities of the 
bilateral knees. 

Post-service treatment records reflect a December 1993 VA 
hospital discharge summary which shows treatment for 
unrelated substance abuse problems. In July 1994 the veteran 
underwent ankle surgery. No injury to the knees was noted. 
July through November 1994 VA hospitalization notes show 
treatment for unrelated conditions, as do VA notes of 
September 1995, and January 1996, as well as March through 
June 1996 VA examinations.

A December 1996 VA knees examination shows complaints of pain 
in the bilateral knees from parachuting in service. Objective 
examination of the knees noted no significant findings. 
Specific evaluation of the knees was negative, with no 
deformity or other impairment. Flexion was noted as 0 to 120 
degrees bilaterally, and this was described as normal. It was 
noted that October 1994 x-rays of the left knee were 
negative, and December 1996 x-rays of bilateral knees were 
also negative. Diagnosis was no significant findings of the 
knees.

In a January 1997 hearing before a hearing officer at the RO 
the veteran testified to the effect that he took pain killers 
for his knees. He related beginning to have problems with his 
knees at the end of basic training. He reported that he was 
in the 82nd Airborne, and had to jump out of planes, 
sometimes landing badly. He indicated that his knees hurt and 
required use of a bandage on and off, with a throbbing type 
of pain in the knees. He endorsed giving out of the knees 
when walking, and going up and down stairs. 

In an October 1997 written statement, the veteran reported 
wrapping his knees because they were weak. He stated that he 
hurt his knees in the army.

On VA knees examination in December 1997, the veteran 
complained of chronic bilateral knee pain which he attributed 
to parachuting while in military service. He reported use of 
Naprosyn, and ace bandages at times. He also reported 
occasional bilateral knee instability. The examiner noted 
normal ambulation without assistive devices, difficulty with 
heel walk bilaterally, and flat feet. Range of motion and x-
rays were noted within normal limits.

A December 2002 VA compensation and pension examination shows 
diagnosis of congenital flat feet. 

In numerous statements, and in the most recent Written Brief 
Presentation, the veteran and his representative argue that 
service connection is warranted for a bilateral knee disorder

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection for certain chronic disorders, including 
arthritis, may be presumed to have been incurred in service 
if demonstrated to a compensable degree within 1 year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. See 38 U.S.C.A. § 1110. Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection. Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The salient point to be made is that despite complaints of 
pain and a diagnosis of chondromalacia in service, no 
residual knee disability was noted on separation. There is no 
post-service medical evidence showing continuing 
symptomatology after discharge in 1975. In fact, there is no 
evidence of knee complaints until over 25 years later, in 
1996, when the veteran filed his complaint. Moreover, VA 
physicians who examined the veteran in December 1996 and 
December 1997, concluded that both knees were normal on 
examination and x-rays. 

The Board recognizes the veteran's own statements as to 
bilateral knees disorder.  However, this is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Although the veteran complains of 
current knees disability characterized by pain, pain itself 
is not a disability for VA compensation purposes. Thus, in 
the absence of competent evidence of a current diagnosis, 
there is no basis for a grant of service connection. 

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal. 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


